Douglas, J.,
*45In this case, the four-year period specified by R.C. 2305.11(B) would, if applied, bar the appellant’s claim before he knew of the injury he suffered.1 In order to affirm we are required: (1) to find that R.C. 2305.11(B) may constitutionally achieve that result and (2) to apply R.C. 2305.11(B) retroactively to bar a cause of action where the act of malpractice occurred prior to the effective date of the statute.
I
Our analysis begins with an examination of what R.C. 2305.11(B) is and what it is not. It is not a traditional statute of limitations, since the ap*46pellant was not aware of his injury and thus his cause of action was extinguished before he could act upon it.2 R.C. 2305.11(B) does not alter the standard of proof in malpractice cases and it does not change the evidentiary requirements of such cases. It does not alter the elements in the tort or change the rule of damages. In short, R.C. 2305.11(B) does not change the substantive character of a malpractice action.
R.C. 2305.11, if applied to those who suffer bodily injury from medical malpractice but do not discover that injury until four years after the act of malpractice, accomplishes one purpose — to deny a remedy for the wrong. In other words, the courts of Ohio are closed to those who are not reasonably able, within four years, to know of the bodily injury they have suffered.
Section 16, Article I of the Ohio Constitution provides:
“All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay.” (Emphasis added.)
The appellant has no remedy for an injury to his body when his claim is extinguished before he knew of the injury or could have reasonably discovered it.3
Thus, as applied to the facts in the case sub judice, R.C. 2305.11 is in violation of Section 16, Article I of the . Ohio Constitution. The language in the Constitution is clear and leaves little room for maneuvering. Our courts are to be open to those seeking remedy for injury to person, property, or reputation.
As this court said in Kintz v. Har-riger (1919), 99 Ohio St. 240, 247, 124 N.E. 168, 170:
“Manifestly, when the constitution of the state declares and defines certain public policies, such public policies must be paramount, though a score of statutes conflict and a multitude of judicial decisions be to the contrary.
“No general assembly is above the plain, potential provisions of the constitution, and no court, however sacred or powerful, has the right to declare any public policy that clearly contravenes or nullifies the rights declared in the constitution. ” (Emphasis added.)
The holding in Kintz reads as follows:
“1. The Constitution of Ohio, Bill of Rights, Section 16, provides, among other things, ‘Every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law.’
“2. It is the primary duty of courts to sustain this declaration of right and remedy, wherever the same has been wrongfully invaded.” Id. at paragraphs one and two of the syllabus.
See, also, Byers v. Meridian Printing Co. (1911), 84 Ohio St. 408, 95 *47N.E. 917, paragraph two of the syllabus (a legislative enactment changing the presumption and burden of proof as to malice in defamation cases was found unconstitutional and void under Section 16, Article I); Williams v. Marion Rapid Transit, Inc. (1949), 152 Ohio St. 114, 39 O.O. 433, 87 N.E. 2d 334 (denial of remedy to an unborn viable child violated Section 16, Article I); Primes v. Tyler (1975), 43 Ohio St. 2d 195, 205, 72 O.O. 2d 112, 117, 331 N.E. 2d 723, 729 (the Ohio Guest Statute was found in violation of Section 16, Article I, “* * * in that it closes the courts and denies a remedy by due course of law to some but not all the people of this state * * *”).4
In Lafferty v. Shinn (1882), 38 Ohio St. 46, 48, this court recited Section 16, Article I and said that “* * * it is not within the power of the legislature to abridge the period within which an existing right may be so asserted as that there shall not remain a reasonable time within which an action may be commenced.” If the legislature may not constitutionally enact an unreasonable statute of limitations, it follows that the legislature cannot deprive one of a right before it accrues.
We agree with the reasoning of the Supreme Court of South Dakota in Daugaard v. Baltic Co-op. Bldg. Supply Assn. (S.D. 1984), 349 N.W. 2d 419, 424-425, that a statute such as R.C. 2305.11(B) unconstitutionally locks the courtroom door before the injured party has had an opportunity to open it. When the Constitution speaks of remedy and injury to person, property, or reputation, it requires an opportunity granted at a meaningful time and in a meaningful manner. See, also, Kennedy v. Cumberland Engineering Co. (R.I. 1984), 471 A. 2d 195; Boddie v. Connecticut (1970), 401 U.S. 371, 377-378; Neagle v. Nelson (Tex. 1985), 685 S.W. 2d 11, 12; Berry v. Beach Aircraft Corp. (Utah 1985), 717 P. 2d 670; Jackson v. Mannesmann Demag Corp. (Ala. 1983), 435 So. 2d 725; Overland Constr. Co. v. Sirmons (Fla. 1979), 369 So. 2d 572; Kenyon v. Hammer (1984), 142 Ariz. 69, 75-76, 688 P. 2d 961, 967-968.
Accordingly we hold that R.C. 2305.11(B), as applied to bar the claims of medical malpractice plaintiffs who did not know or could not reasonably have known of their injuries, violates the right-to-a-remedy provision of Section 16, Article I of the Ohio Constitution.
II
The result we reach follows logically from our decision of December 22, 1986 in Mominee v. Scherbarth (1986), 28 Ohio St. 3d 270, 28 OBR 346, 503 N.E. 2d 717, syllabus, in which we held R.C. 2305.11(B) unconstitutional as applied to minors.5 At that time, five of the seven court members suggested a violation of Section 16, Article I.
In Mominee, we expressed no opinion as to the constitutionality of R.C. 2305.11(B) as applied to adults (id. at *48fn. 6), although Justices Douglas and C. Brown stated the opinion that the statute, when so applied, would be unconstitutional.
Little distinction can be made between an adult plaintiff who did not know of his or her injury and a minor. It may be argued that the adult who was unaware of the injury is under a greater disability than the minor who knew of the injury but did not assert a claim within the four-year period.6
Ill
We are mindful that acts of the General Assembly are presumed valid. See State v. Dorso (1983), 4 Ohio St. 3d 60, 61, 4 OBR 150, 151, 446 N.E. 2d 449, 450; Peebles v. Clement (1980), 63 Ohio St. 2d 314, 321, 17 O.O. 3d 203, 207, 408 N.E. 2d 689, 693; State, ex rel. Taft, v. Campanella (1977), 50 Ohio St. 2d 242, 246, 4 O.O. 3d 423, 425, 364 N.E. 2d 21, 24. We accept the proposition that the legislature enacted R.C. 2305.11(B) in response to a perceived crisis in the area of malpractice insurance.
The right-to-a-remedy provision of Section 16, Article I does not require the analysis of rational-basis that is used to decide due process or equal protection arguments against the constitutionality of legislation. The fault in R.C. 2305.11(B) is that it denies legal remedy to one who has suffered bodily injury. This the legislature may not do even if it acted with a rational basis.7
Further, the legislature when it adopted R.C. 2305.11(B) did not specifically address the situation of one who did not know of his or her injury. The statute was adopted prior to our decision in Oliver v. Kaiser Community Health Found. (1983), 5 Ohio St. 3d 111, 5 OBR 247, 449 N.E. 2d 438; thus, presumably the intent of the legislature was to put a limit on the rule that a malpractice action could be filed any time up to one year after the ter*mination of the physician-patient relationship. The physician-patient relationship could continue for many years after the act of malpractice. Where a plaintiff has allowed more than one year to run following discovery of injury, R.C. 2305.11(B) might pass constitutional muster as a limitation on the further time extension accorded by a continuing physician-patient relationship. However, that issue is not before us and we reserve our opinion thereon.
*49IV
Our determination rests upon denial of remedy. We do not suggest that causes of action as they existed at common law or the rules that govern such causes are immune from legislative attention. As this court said in Fassig v. State, ex rel. Turner (1917), 95 Ohio St. 232, 248, 116 N.E. 104, 108:
“No one has a vested right in rules of the common law. Rights of property vested under the common law cannot be taken away without due process, but the law itself as a rule of conduct may be changed at the will of the legislature unless prevented by constitutional limitations. The great office of statutes is to remedy defects in the common law as they are developed, and to adapt it to new circumstances. Mondou v. N.Y., N. H. & H. Rd. Co., 223 U.S. 1; Munn v. Illinois, 94 U.S. 113; Martin v. P. & L. E. Rd. Co., 203 U.S. 284; and Western Union Tel. Co. v. Commercial Milling Co., 218 U.S. 406.
“Our constitutions were made in the contemplation that new necessities would arise with changing conditions of society.” (Emphasis added.) See, also, Schenkolewski v. Metroparks System (1981), 67 Ohio St. 2d 31, 21 O.O. 3d 19, 426 N.E. 2d 784.8
As noted, the legislature, in enacting R.C. 2305.11(B), has made no effort to alter the substantive law of malpractice. Rather, the legislature has sought to limit the time in which malpractice actions may be brought and it has done so in a manner which denies to some people (including the appellant herein) a remedy for injury to their person.
Accordingly, we reverse the judgment of the court of appeals and remand the cause to the trial court for further proceedings in accordance with our opinion herein.

Judgment reversed and cause remanded.

Sweeney, Acting C.J., Locher and Douglas, JJ., concur.
Markus and Wright, JJ., concur in judgment only and dissent in part.
Holmes, J., concurs in judgment, but dissents to the syllabus law and the opinion.
Sweeney, J., sitting for Moyer, C.J.
Markus, J., of the Eighth Appellate District, sitting for Sweeney, J.
*50concurring. I concur in Justice Herbert Brown’s well-reasoned majority opinion. I heartily agree with today’s holding that R.C. 2305.11(B) violates the Ohio Constitution.
I have previously expressed my firm belief that R.C. 2305.11(B) is unconstitutional as applied to both minors and adults, on the basis that it offends the access-to-the-courts provision of Section 16, Article I of the Ohio Constitution. See Mominee v. Scher-barth (1986), 28 Ohio St. 3d 270, 290-293, 28 OBR 346, 363-365, 503 N.E. 2d 717, 732-734 (Douglas, J., concurring). There, I stated that “[s]ince the bottom-line effect of this statute of repose, R.C. 2305.11(B), is to abolish a common-law right or action which existed at the time the Constitution was adopted, and since the legislature provided no reasonable alternative remedy or substitute for the one which it has abrogated, this court must hold that R.C. 2305.11(B) is violative of Section 16, Article I of the Ohio Constitution and is, therefore, unconstitutional. * * *” Id. at 293, 28 OBR at 365, 503 N.E. 2d at 734.
In addition, I write separately to reiterate a concern I recently expressed in my dissent to Hoffman v. Davidson (1987), 31 Ohio St. 3d 60, 63-64, 31 OBR 165, 168-169, 508 N.E. 2d 958, 961-962. Several statements in today’s majority decision imply that it is the date of the discovery of the injury which marks the accrual of a cause of action in medical malpractice. This implication is inaccurate. It is the discovery of the malpractice which caused the injury, not just of the injury itself, which tolls the statute. As stated in my dissent to Hoffman, supra, “* * * in many cases the injury will be immediately obvious, but the patient will have no reason to suspect that the injury was actually caused by malpractice until after the limitations period has passed. * * *” Id. at 63, 31 OBR at 168, 508 N.E. 2d at 961. See, also, Frysinger v. Leech (1987), 32 Ohio St. 3d 38, 44, 512 N.E. 2d 337, 342-343 (Douglas, J., concurring in judgment).
A cause of action in medical malpractice does not arise from mere injury alone. The injury must be the result of malpractice. Thus, the cause of action cannot accrue until the patient discovers that malpractice has occurred, and the statute of limitations does not commence to run until such a discovery transpires, or reasonably should have transpired.
Sweeney, J., concurs in the foregoing concurring opinion.

 For our determination herein, we take the allegations in appellant’s complaint as true since judgment was entered by the trial court, against appellant, on the pleadings.


 Statutes which have the effect of denying a remedy to one before it accrues have sometimes been described as statutes of repose and they differ from traditional statutes of limitations which impose a period of time for bringing suit after one’s cause of action accrues.


 A cause of action for medical malpractice does not accrue until the patient discovers or in the exercise of reasonable care and diligence should have discovered the resulting injury. Oliver v. Kaiser Community Health Found. (1983), 5 Ohio St. 3d 111, 5 OBR 247, 449 N.E. 2d 438. The same rule was applied to a cause of action for legal malpractice in Skidmore & Hall v. Rottman (1983), 5 Ohio St. 3d 210, 5 OBR 453, 450 N.E. 2d 684.


 Our attention has been drawn to R.C. 2305.29, in which the legislature abolished the common-law actions of criminal conversation and alienation of affections. -That statutory abolition did not violate Section 16, Article I because the denial of remedy did not reach injury to person, property, or reputation. See Haskins v. Bias (1981), 2 Ohio App. 3d 297, 2 OBR 329, 441 N.E. 2d 842; Vrabel v. Vrabel (1983), 9 Ohio App. 3d 263, 9 OBR 477, 459 N.E. 2d 1298; and Slusher v. Oeder (1984), 16 Ohio App. 3d 432, 16 OBR 503, 476 N.E. 2d 714.


 See, also, Schwan v. Riverside Methodist Hospital (1983), 6 Ohio St. 3d 300, 6 OBR 361, 452 N.E. 2d 1337, syllabus, wherein we first held that “R.C. 2305.11(B) is unconstitutional with respect to malpractice litigants who are minors.”


 In Schwan, supra, we overruled Vance v. St. Vincent Hospital (1980), 64 Ohio St. 2d 36, 18 O.O. 3d 216, 414 N.E. 2d 406. In Vance, this court upheld R.C. 2305.11(B) as applied to a minor who had discovered her injury. It is noteworthy that the court in Vance recognized that denial of a remedy to one who was unaware of her injury might invoke constitutional infirmities even though none arose from the fact that the plaintiff was a minor. The court expressed no opinion as to the constitutionality of R.C. 2305.11 when applied to those without knowledge of their injury.


 Whether R.C. 2305.11(B) violates the Equal Protection or Due Process Clauses of the Fourteenth Amendment involves a determination of whether the legislature acted with a rational basis. In other jurisdictions, statutes of repose, having features similar to ours, have been analyzed on due process and equal protection grounds. The courts are divided on the question of whether due process and equal protection arguments render a statute of repose unconstitutional. See Comment, Due Process Challenges to Statutes of Repose (1986), 40 Sw. L. J. 997; Note, The Constitutionality of Statutes of Repose: Federalism Reigns (1985), 38 Vand. L. Rev. 627. An extended analysis of the fair-and-substantial-relation test as applied to a malpractice statute of repose is contained in Carson v. Maurer (N.H. 1980), 424 A. 2d 825, and in Kenyon v. Hammer (1984), 142 Ariz. 69, 688 P. 2d 961.


 Common-law remedies were extinguished by the adoption of state workers’ compensation statutes. In Ohio the first of such statutes was upheld against attack under Section 16, Article I on the ground that the worker consented to operate under this law and received substantial protections and privileges from the State Insurance Fund in return for relinquishment of his right of action for negligence. State, ex rel. Yaple, v. Creamer (1912), 85 Ohio St. 349, 399-400, 97 N.E. 602, 607. The issue with regard to workers’ compensation was subsequently resolved by the adoption of Section 35, Article II.
The Ohio Marketable Title Act, R.C. 5301.47 through 5301.56, destroys certain ancient property interests and removes remedies used to enforce those ancient interests. It has been noted that such would not have been tolerated if no method of preserving a remedy had been provided. Smith, The New Marketable Title Act (1961), 22 Ohio St. L. J. 712, 717. As to the constitutionality of marketable title Acts generally, see Simes & Taylor, Improvement of Conveyancing by Legislation (1960) 253-273.